J-S31002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.A.B.R.            :   IN THE SUPERIOR COURT OF
 A/K/A A.B., A MINOR                     :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: A.B., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 3554 EDA 2017

            Appeal from the Order Entered September 26, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                       No(s): 51-FN-002630-2011,
            CP-51-AP-00000592-2017, CP-51-DP-1000223-2016


BEFORE: SHOGAN, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY SHOGAN, J.:                              FILED JULY 16, 2018

      A.B. (“Mother”) appeals from the trial court’s order entered on

September 26, 2017, granting the petition filed by the Philadelphia

Department of Human Services (“DHS”) to involuntarily terminate Mother’s

parental rights to A.A.B.R. (“Child”) pursuant to the Adoption Act, 23 Pa.C.S.

§ 2511(a)(1), (2), (5), (8) and (b). After careful review, we affirm.

      The trial court summarized the factual and procedural history of this

case as follows:

            The family in this case became involved with DHS before
      Child’s birth in 2015, when DHS substantiated and validated
      General Protective Services (“GPS”) reports against Mother.
      Mother voluntarily relinquished her rights to three siblings of the
      Child on January 29, 2013, and June 24, 2015. At the time,
      Mother was transient, had no employment, and failed to
      successfully complete a dual diagnosis program. Child was born
      [in] March [of] 2015. DHS received a GPS report on March 29,
      2015, that Mother tested positive for benzodiazepines and Child
J-S31002-18


     tested positive for Percocet; Mother admitted to taking both
     benzodiazepines and Percocet; Mother claimed that she was
     prescribed Xanax, a benzodiazepine, by her psychiatrist; Mother
     claimed that she was prescribed Percocet by a doctor for back pain
     but could not recall the name of her doctor or the name of the
     clinic where she received her prescription; Mother claimed that
     she stopped taking Percocet in January, 2015; Mother and Child
     were discharged from the hospital on March 30, 2015; Mother was
     diagnosed with depression and anxiety. The GPS report was
     validated. Child was discharged to Mother’s care, and Mother and
     Child began residing with maternal aunt on April 20, 2015.
     Community Umbrella Agency (“CUA”), Wordsworth, began
     providing In-Home Services on this date.

            On June 2, 2016, DHS filed an urgent dependency petition
     for Child due to concerns of Mother continuing to use drugs and
     Mother not enrolling in treatment. On June 10, 2016, Child was
     adjudicated dependent and fully committed to DHS. Child was
     placed in kinship care with maternal aunt. Mother was offered
     liberal supervised visits as arranged, supervised by maternal aunt,
     in addition to two supervised visits at the agency. Trial court
     ordered DHS to explore mother/baby placements. Mother was
     referred to the Clinical Evaluation Unit (“CEU”) for a forthwith drug
     screen, assessment, monitoring, and three random drug screens
     prior to the next court date. Additionally, Mother was referred to
     Behavioral Health Services (“BHS”) for a consultation and
     evaluation. Mother was referred to the Achieving Reunification
     Center (“ARC”) for housing, parenting, and any other appropriate
     services.

            Following the adjudicatory hearing, Mother completed a
     short-term detoxification program at Kensington Hospital and was
     accepted into a mother/baby treatment program through
     Gaudenzia. Child was reunified with Mother at Gaudenzia on
     August 9, 2016. The reunification was conditioned upon [Mother]
     remaining at Gaudenzia. On August 21, 2016, Mother left
     Gaudenzia with Child against medical advice. On August 23,
     2016, CUA made contact with Mother by telephone. Mother
     refused to disclose her location to CUA and hung up when CUA
     could not promise that Child would not be removed from Mother’s
     care if Mother brought Child to the agency. On August 31, 2016,
     [the] trial court discharged the commit retroactive to August 9,
     2016, ordered the petition to remain open, and ordered DHS to
     obtain an [Order of Protective Custody (“OPC”)] once Child was

                                     -2-
J-S31002-18


     located. The trial court ordered Mother to be re-referred to CEU
     for a forthwith drug screen, assessment, and for a parenting
     capacity evaluation (“PCE”).

           On September 15, 2016, Mother brought Child to DHS and
     DHS obtained an OPC for Child. On September 16, 2016, a shelter
     care hearing was held for Child. Mother did not attend this
     hearing. The court lifted the OPC, discharged the temporary
     commitment, and re-committed Child to DHS. The court referred
     Mother to the CEU for a forthwith drug screen, dual diagnosis
     assessment, and three random drug screens prior to the next
     court date.

            On December 13, 2016, a permanency review hearing was
     held for Child. Mother attended this hearing. The trial court noted
     that Mother was minimally compliant with her objectives. CUA
     testified that Mother had enrolled in a dual diagnosis treatment
     program at Casa de Consejeria on August 30, 2016, but she was
     not consistently attending; Mother tested positive for marijuana,
     benzodiazepines, and phencyclidine (“PCP”); Mother was
     discharged from the ARC for parenting after she failed to avail
     herself for a home assessment; Mother attended half of her
     offered visits with Child; and Mother had an open bench warrant.
     The trial court ordered Mother to be re-referred to CEU for a drug
     screen, dual diagnosis assessment, and three random drug
     screens. Mother was ordered to provide documentation as to
     parenting classes and employment. Mother was ordered to attend
     supervised weekly visits at the agency. Additionally, Mother was
     ordered to attend her PCE on December 14, 2016.

            The CEU issued a progress report for Mother on March 15,
     2017. The report noted that Mother tested positive for marijuana,
     benzodiazepines, and PCP on December 13, 2016; Mother was
     enrolled in intensive outpatient (“IOP”) treatment through Casa
     de Consejeria but failed to attend her update of treatment
     appointment on December 30, 2016; Mother last attended IOP
     treatment on January 10, 2017; and Mother was recommended to
     participate in a higher level of treatment due [to] her many
     positive drug screens. Mother failed to attend the permanency
     review hearing held for Child on May 15, 2017. CUA testified that
     Mother was discharged from Casa de Consejeria on February 10,
     2017; Mother failed to avail herself for a home assessment;
     Mother was discharged from the ARC; and Mother had only
     attended three visits with Child since December 13, 2016. The

                                    -3-
J-S31002-18


       trial court noted that Mother was non-compliant with her
       objectives and decreased her visitation with Child to monthly
       supervised visits at the agency. Mother was re-referred to the
       CEU for a drug screen, dual diagnosis assessment, and three
       random drug screens when she availed herself. Additionally,
       Mother was ordered to comply with parenting and attend part two
       of the PCE.

              Child has been in DHS custody since June 10, 2016. Mother
       has failed to comply with any of her objectives. Mother failed to
       graduate past weekly supervised visitation with Child and had her
       visits reduced at the last permanency hearing to monthly. Mother
       has not attended a supervised visit at the agency since February
       15, 2017. Drug and alcohol, mental health, parenting, and
       housing are still outstanding objectives for Mother. DHS filed a
       petition to involuntarily terminate Mother’s parental rights and
       change Child’s permanency goal to adoption on May 25, 2017.

             On September 26, 2017, the trial court held the termination
       and goal change trial for Child. Mother was present for this
       hearing. The court found clear and convincing evidence to change
       the permanency goal to adoption and to involuntarily terminate
       Mother’s parental rights under 23 Pa.C.S.A. §2511(a)(1), (2), (5),
       (8) and (b). On October 26, 2017, Mother’s attorney filed this
       appeal on behalf of Mother.[1]

Trial Court Opinion, 12/28/17, at 1-4.

       Mother presents the following issues for our review:

       1. Whether the trial court’s ruling to involuntary terminate
          [Mother’s] parental rights to her child, A.A.B.R., was not
          supported by clear and convincing evidence establishing
          grounds for involuntary termination?

       2. Whether the trial court’s decision to change         A.A.B.R.’s
          permanency goals from reunification with the         parent to
          adoption was not supported by the clear and         convincing
          evidence that such decision would best protect      the child’s
          needs and welfare?
____________________________________________


1 Mother also filed a Concise Statement of Errors Complained of on Appeal
pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

                                           -4-
J-S31002-18



Mother’s Brief at 5.

      We consider Mother’s issues according to the following standard:

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, and it requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Mother’s issues challenge the termination of her rights under Section

2511(a). We need agree with the trial court only as to any one subsection of

                                      -5-
J-S31002-18


Section 2511(a) in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc).      Herein, we conclude that the certified record

supports the order pursuant to Section 2511(a)(2), which provides as follows:

     (a)    General Rule.—The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                    ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

     Regarding Section 2511(a)(2), this Court has stated as follows:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).

     Further, we have opined that “[t]he grounds for termination due to

parental incapacity that cannot be remedied are not limited to affirmative

misconduct. To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re A.L.D., 797 A.2d 326,

                                    -6-
J-S31002-18


337 (Pa. Super. 2002) (citations omitted).       Parents are required to make

diligent efforts toward the reasonably prompt assumption of full parental

responsibilities. Id. at 340. A parent’s vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id.

      On appeal, Mother argues that her “substantial compliance with DHS,

her completion and compliance [with] most of her main [single case plan

(“SCP”)] objectives, and her maintaining regular and loving contact and

nurturing parental relationship with her child does not demonstrate ‘clear and

convincing’ evidence” of her repeated and continued incapacity, abuse,

neglect, or refusal. Mother’s Brief at 24. Mother asserts that to the contrary,

the evidence of record demonstrates her earnest desire to comply with DHS,

maintain a parental relationship with Child, and seek reunification. Id. at 24.

Mother maintains that she regularly visited Child “to the best of her ability,”

and secured suitable housing for herself and Child without any assistance from

DHS or CUA. Id. at 23.

      Finding that Mother’s conduct warranted termination under Section

2511(a)(2), the trial court stated as follows:

            Child has been in care since June 10, 2016. Mother’s SCP
      objectives were to make herself available for court ordered
      supervised visits with Child at the agency, maintain contact with
      the case manager, attend all court hearings, comply with all court
      orders, enroll in a dual diagnosis program, provide documentation
      of program compliance and drug screen results, and attend ARC
      for parenting and housing. Mother was ordered to complete a
      PCE. Mother’s objectives have been the same for the life of the

                                     -7-
J-S31002-18


      case and Mother was aware of the objectives. Mother has failed
      to attend scheduled supervised visits with Child since February 15,
      2017. Mother had no explanation why she failed to visit with
      Child. Mother’s drug screen was positive for benzodiazepine, PCP,
      and marijuana. Mother has not made herself available for any
      court ordered random drug screens. Mother has not successfully
      completed a dual diagnosis drug and alcohol program. Mother
      continues to be addicted to PCP. Mother has failed to consistently
      engage in parenting and housing classes at ARC. Mother also
      failed to complete her PCE. On September 26, 2017, the CUA
      Case Manager rated Mother’s compliance with her SCP goals as
      not compliant. Child needs permanency, which Mother cannot
      provide. Mother has demonstrated that she is unwilling to remedy
      the causes of her incapacity to parent in order to provide Child
      with essential parental care, control, or subsistence necessary for
      physical and mental well-being.        Mother left the Gaudenzia
      mother/baby program against medical advice. Mother would
      rather live with her paramour than remedy her incapacity to
      parent. Termination under this section was . . . proper.

Trial Court Opinion, 12/28/17, at 6-7 (internal citations omitted).

      Our review of the record supports the trial court’s decision.         CYS

removed Child from Mother’s care based upon concerns regarding Mother’s

drug and alcohol use, untreated mental health issues, and lack of stable

housing. N.T., 9/26/17, at 7-12. At the time of the termination hearing, Child

was two years old. Id. at 5. Prior to the hearing, Child had been in care for

fifteen and one-half months. Id. Testimony at the hearing established that

Mother failed to comply with her objectives for reunification. Id. at 8. At the

time of the hearing, drug, alcohol, and mental health issues remained a

concern. Id. at 9. Mother failed to make herself available for random drug

screens.   Id.   Mother was referred to ARC for parenting and housing

assistance, but due to her failure to consistently attend, her case at ARC was


                                     -8-
J-S31002-18


closed.   Id. at 10.   Mother failed to complete a mother/baby placement

program at Gaudenzia. Id. While in the program, Mother tested positive for

drugs. Id. at 10-11. She completely left the program after being reunified

with Child for only twelve days when she learned that her paramour had

obtained housing. Id. at 11. Mother never progressed beyond supervised

visits with Child after Child was placed. Id. Mother was inconsistent with her

visits with Child, and at the time of the hearing, the last time she had seen

Child at the agency was February 15, 2017.         Id.   The caseworker rated

Mother’s compliance level as “none.” Id.

      Based on the foregoing, we discern no abuse of discretion by the trial

court in terminating Mother’s parental rights pursuant to Section 2511(a)(2).

Mother’s repeated and continued incapacity, neglect, or refusal to perform her

parental duties has caused Child to be without essential parental care, control,

or subsistence necessary for his physical and mental well-being.       Mother’s

failure to meet her objectives supports the trial court’s conclusion that Mother

refuses to remedy the conditions that led to Child’s placement.

      Having determined that Mother’s parental rights were properly

terminated under Section 2511(a)(2), we engage in the second part of the

analysis pursuant to Section 2511(b) in which we determine whether

termination serves the best interests of the child. In re L.M., 923 A.2d at

511. We have explained that the focus in terminating parental rights under

Section 2511(a) is on the parent, but under Section 2511(b), the focus is on


                                     -9-
J-S31002-18


the child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008).

In reviewing the evidence in support of termination under Section 2511(b),

our Supreme Court stated as follows:

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child.” 23 Pa.C.S.
     § 2511(b). The emotional needs and welfare of the child have
     been properly interpreted to include “[i]ntangibles such as love,
     comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
     (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
     this Court held that the determination of the child’s “needs and
     welfare” requires consideration of the emotional bonds between
     the parent and child. The “utmost attention” should be paid to
     discerning the effect on the child of permanently severing the
     parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     Mother argues that DHS did not present clear and convincing evidence

that termination of her parental rights would meet the best interests and

developmental, physical, and emotional needs and welfare of Child. Mother’s

Brief at 28. Mother further asserts:

     [m]inimal superfluous testimony by the current case manager,
     who had been only observed [sic] minimal visitation and contact
     between [Appellant] and [Child]. This was the only evidence
     presented regarding the harm termination of mother’s parental
     rights and placing them for adoption would have on [Child].
     Appellant is successfully raising her two other minor age children
     in a proper home that DHS never visited. Due to this lack of
     supporting evidence the trial court did not give primary
     consideration to the developmental, physical and emotional needs
     of [Child].

Mother’s Brief at 28. Mother maintains that the non-expert social worker was

incorrectly allowed to offer opinion testimony as to relationship and bond


                                   - 10 -
J-S31002-18


between Appellant and Child.     Id. at 29. Mother also contends that Child

refers to her as “mom” and that the two share a loving bond. Id. Mother

asserts that she loves Child and wants to be reunified with him. Id. at 29-30.

As a result, Mother states, Child would experience significant trauma and

emotional harm if her parental rights were terminated. Id. at 30.

     The trial court made the following determinations relative to the bond,

or lack thereof, between Mother and Child, and the best interests of Child:

             Mother’s drug screen was positive for benzodiazepine, PCP,
     and marijuana. Mother admitted to smoking PCP as late as two
     months prior to trial. Mother has not made herself available for
     any court ordered random drug screens.                Mother has not
     successfully completed a dual diagnosis drug and alcohol
     program.       Mother left the Gaudenzia mother/baby program
     against medical advice. Mother chose her paramour rather than
     remedy her incapacity to parent. Mother has failed to consistently
     engage in parenting and housing classes at ARC. Mother failed to
     complete her PCE.           Mother has failed to attend scheduled
     supervised visits with Child since February 15, 2017, without any
     reasonable explanation. The trial court changed Mother’s visits
     from weekly to monthly supervised at the agency. Throughout
     the case, Mother only made seven out of twenty-two visits. On
     multiple occasions, Mother would call the agency twenty-four
     hours prior to confirm the scheduled visit with Child, but would
     either fail to appear or arrive late to the scheduled visit. CUA
     would offer Mother tokens for public transportation [to] attend
     visits. Child is currently placed in a stable, loving kinship home
     with maternal cousin and [Child’s] half-sibling. Child has been in
     this home since June 2016. Child is thriving in the kinship home
     with his half-sibling. Kinship parent ensures that his daily needs
     are being met. It is in the Child’s best interest to be adopted and
     this kinship parent is a pre-adoptive resource. Child would not
     suffer any irreparable harm if Mother’s rights were terminated and
     it is in the Child’s best interest to be adopted by the current kinship
     parent. The Child needs permanency, which Mother cannot
     provide at this time. The DHS witness was credible. The record
     established by clear and convincing evidence that the change of
     the permanency goal from reunification to adoption was proper.

                                     - 11 -
J-S31002-18


        The trial court did not err or abuse its discretion when it changed
        the goal from reunification to adoption.

Trial Court Opinion, 12/28/17, at 11-12 (internal citations omitted).

        After a careful review of the record in this matter, it is our determination

that the record supports the trial court’s factual findings, and the trial court’s

conclusions are not the result of an error of law or an abuse of discretion with

regard to Section 2511(b). Accordingly, it was proper for the trial court to

conclude that there was no bond such that Child would suffer permanent

emotional harm if Mother’s parental rights are terminated and that termination

served the best needs of Child.

        Furthermore, despite Mother’s claim, the testimony of the caseworker

was sufficient to establish by clear and convincing evidence that there was no

bond between Mother and Child.          Expert testimony on that topic was not

required. When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).      Specifically, Mr. Burr testified that there was no

relationship between Mother and Child. N.T., 9/26/17, at 12. He explained

that after Child’s placement, Mother had not contacted the caseworker to

inquire about Child. Id. Mr. Burr also stated that, in his opinion, Child would

not suffer any irreparable harm if Mother’s parental rights were terminated.

Id. This testimony was sufficient to establish that there was no bond between



                                       - 12 -
J-S31002-18



Mother and Child such that Child would suffer permanent emotional harm if

Mother’s parental rights were terminated.

      For the reasons set forth above, we conclude that Mother is entitled to

no relief. Therefore, we will not disturb the trial court’s determination, and

we affirm the order involuntarily terminating Mother’s parental rights to Child.

      Order affirmed.

      Judge Dubow did not participate in the consideration or decision of this

Memorandum.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/16/18




                                     - 13 -